THIGPEN, Judge,
concurring specially.
I agree that this case must be returned for further proceedings. As indicated in the dissent, there may also exist a factual difference regarding Ward’s employment status; i.e., whether “medical leave” is a continuation of employment, or, as the majority states, a form of employment termination. After reviewing the conflicting evidence regarding the facts of this ease,- it may be that the trial court reaches a similar result; however, because issues of material fact presently exist, summary judgment is inappropriate. Rule 56, A.R.Civ.P.